

115 HR 3546 IH: End Taxpayer Funded Cell Phones Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3546IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Austin Scott of Georgia (for himself, Mr. Posey, Mr. Flores, Mr. Jody B. Hice of Georgia, Mr. Allen, Mr. Norman, Mr. Babin, Mr. Rice of South Carolina, Mr. McClintock, Mr. LaMalfa, Mr. Cook, Mr. Chabot, Mr. Wenstrup, Mr. Brat, Mr. Byrne, Mr. Ferguson, Mr. Dunn, Ms. Jenkins of Kansas, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit universal service support of commercial mobile service and commercial mobile data
			 service through the Lifeline program.
	
 1.Short titleThis Act may be cited as the End Taxpayer Funded Cell Phones Act of 2017. 2.Prohibition on Lifeline support for mobile service (a)In generalBeginning on January 1, 2018, a provider of commercial mobile service or commercial mobile data service may not receive universal service support under sections 214(e) and 254 of the Communications Act of 1934 (47 U.S.C. 214(e); 254) for the provision of such service through the Lifeline program of the Federal Communications Commission.
 (b)ContributionsFor calendar year 2018, the amount that telecommunications carriers that provide interstate telecommunications services and other providers of interstate telecommunications are required to contribute under section 254(d) of the Communications Act of 1934 to Federal universal service support mechanisms shall be determined—
 (1)without regard to subsection (a); and (2)as if the same amount of support for the provision of commercial mobile service and commercial mobile data service through the Lifeline program that is provided in calendar year 2017 is provided in calendar year 2018.
 (c)Excess collectionsThe amount collected pursuant to subsection (b)(2) shall be deposited in the general fund of the Treasury of the United States, for the sole purpose of deficit reduction. No portion of such amount may be treated as a credit toward future contributions required under section 254(d) of the Communications Act of 1934.
 (d)DefinitionsIn this section: (1)Commercial mobile data serviceThe term commercial mobile data service has the meaning given such term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).
 (2)Commercial mobile serviceThe term commercial mobile service has the meaning given such term in section 332 of the Communications Act of 1934 (47 U.S.C. 332). 